Fourth Court of Appeals
                              San Antonio, Texas
                                   February 13, 2020

                                 No. 04-19-00719-CR

                                   Deuk Bok CHA,
                                      Appellant

                                          v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 1, Bexar County, Texas
                                Trial Court No. 575753
                    The Honorable Helen P. Stowe, Judge Presiding


                                    ORDER
    The Appellant’s Second Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to March 17, 2020.




                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2020.



                                               ___________________________________
                                               MICHAEL A. CRUZ,
                                               Clerk of Court